DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 1 of 20 Page ID #:1



            1   Michael A. Taitelman, Esq. (CA SBN 156254)
                Steven B.F. Stiglitz, Esq. (CA SBN 222667)
            2   FREEDMAN + TAITELMAN, LLP
                1901 Avenue of the Stars, Suite 500
            3   Los Angeles, California 90067
                Telephone: (310) 201-0005
            4   Facsimile: (310) 201-0045
                E-mail:     mtaitelman@ftllp.com
            5               sstiglitz@ftllp.com
            6   Attorneys for Plaintiff BM Real Estate
                Services, Inc. dba Priority Financial Network
            7

            8
                                             UNITED STATES DISTRICT COURT
            9
                                           CENTRAL DISTRICT OF CALIFORNIA
          10

          11
                BM REAL ESTATE SERVICES, INC. )                        Case No. 2:20-cv-3974
          12    DBA PRIORITY FINANCIAL                )
                NETWORK, a California corporation, )                   COMPLAINT FOR:
          13                                          )
                                   Plaintiff,         )
          14                                          )                  (1) BREACH OF CONTRACT
                        -vs-                          )                  (2) PROMISSORY ESTOPPEL
          15                                          )                  (3) BREACH OF IMPLIED
                ANGEL OAK MORTGAGE                    )                      COVENANT OF GOOD
          16    SOLUTIONS LLC, a Delaware limited )                          FAITH AND FAIR
                liability company; and DOES 1 through )
          17    10, inclusive,                        )                      DEALING
                                                      )                  (4) INTENTIONAL
          18                       Defendants.        )                      MISREPRESENTATION
                                                      )                  (5) NEGLIGENT
          19                                          )                      MISREPRESENTATION
                                                      )
          20                                          )
                                                      )                DEMAND FOR JURY TRIAL
          21

          22             Plaintiff BM Real Estate Services, Inc. dba Priority Financial Network
          23    (“Priority Financial”) as and for its complaint hereby alleges as follows against
          24    Defendant Angel Oak Mortgage Solutions LLC and DOES 1 through 10:
          25                                                 INTRODUCTION
          26             1.      Priority Financial is a mortgage banker with more than 20 years of
          27    experience funding loans for home purchases. To maximize the number of loans it
          28    can fund, Priority Financial partners with a number of larger financial institutions that

                                                                   1
                                                               COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 2 of 20 Page ID #:2



            1   purchase the loans that Priority Financial originates. Defendant Angel Oak Mortgage
            2   Solutions LLC (“Angel Oak”) is one of those partners. Pursuant to a Mortgage Loan
            3   Purchase and Sale Agreement dated as of May 30, 2019 (the “LPA”), Angel Oak
            4   agreed to purchase various home mortgages that Priority Financial originated. During
            5   the nine (9) months that the LPA has been in effect, Angel Oak has purchased
            6   numerous Priority Financial-originated mortgages, which have a total face value of
            7   more than $26 million. In each and every transaction, Angel Oak took the same steps
            8   leading to the closing of its purchase of mortgages from Priority Financial. Those
            9   steps are described in detail in Angel Oak’s Seller Guide, and include sending a
          10    Conditional Loan Approval (which listed the exclusive conditions to closing) and then
          11    Clearing Conditions. Consistent with industry custom and practice and Angel Oak’s
          12    own Seller Guide, once Priority Financial closes a loan for which Angel Oak Cleared
          13    Conditions, Angel Oak is committed to purchase the associated mortgage at the price
          14    previously agreed price as long as there are no material differences from the
          15    underwriting approval.
          16             2.      When the COVID-19 pandemic erupted and thereafter, Angel Oak
          17    repeatedly reaffirmed its commitment to purchase mortgage loans, including those at
          18    issue in this action, in mass emails to its loan originators, as well as specific emails to
          19    Priority Financial employees. For example, on March 19, 2020, at 2:09 p.m., Kevin
          20    McCarthy sent an email message to Anthony Vu of Priority Financial to state, “I am
          21    hearing we are going to honor current locks.” Concurrently, Dan Bayer sent an email
          22    message to Pete Roeske at Priority Financial to state, more equivocally, “Please send
          23    me you your current rate locked pipeline with AO – I will do my best to honor
          24    everything.” Despite those assurances, Angel Oak abandoned its obligations to
          25    Priority Financial and other similarly situated mortgage bankers, even as to loans for
          26    which Angel Oak already had Cleared Conditions and which Priority Financial
          27    already had funded by the beginning of March 2020. By lying and refusing to honor
          28    its obligations, Angel Oak distinguished itself from some other financial institutions

                                                                 2
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 3 of 20 Page ID #:3



            1   that kept their commitments to Priority Financial. In this action, Priority Financial
            2   seeks compensation for the losses that Angel Oak caused by its betrayal.
            3                                                THE PARTIES
            4            3.      Priority Financial is a California corporation with its principal place of
            5   business in the State of California.
            6            4.      On information and belief, Angel Oak is a Delaware limited liability
            7   company with its principal place of business located at 980 Hammond Drive, Suite
            8   850 Atlanta, GA 30328. Further, on information and belief, Angel Oak is privately
            9   held, and owned by members that are individuals who reside in states other than
          10    California. In advance of filing this lawsuit, Priority Financial attempted to confirm
          11    with Angel Oak that its members all reside in states other than California, but Angel
          12    Oak did not respond.
          13             5.      Priority Financial is informed and believes, and on that basis alleges, that
          14    Defendants Does 1 through 10 (collectively "Doe Defendants"), inclusive, are
          15    corporations, companies, partnerships, proprietorships, unincorporated associations,
          16    and/or individuals whose identities and addresses are presently unknown to Priority
          17    Financial and are not presently capable of ascertainment. Priority Financial is
          18    informed and believes, and on that basis alleges, that the Doe Defendants at all times
          19    relative to this action were the agents, servants, partners, joint venturers and
          20    employees of Angel Oak and, in doing the acts alleged herein, were acting with the
          21    knowledge and consent of each of Angel Oak and the other Doe Defendants in this
          22    action. Plaintiff alleges on information and belief that there exists, and at all times
          23    herein mentioned existed, a unity of interest and ownership between Defendants, such
          24    that any individuality and separateness between them has ceased, and each are the
          25    alter ego of the other. Plaintiff alleges on information and belief that adherence to the
          26    fiction of the separate existence of any Defendant as an entity distinct from any other
          27    would permit an abuse of the corporate privilege and would sanction fraud and
          28    promote injustice.

                                                                   3
                                                               COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 4 of 20 Page ID #:4



            1                                      JURISDICTION AND VENUE
            2            6.      This Court has subject matter jurisdiction over this action pursuant to 28
            3   U.S.C. § 1332(a) in that the parties reside in different states and in that Priority
            4   Financial seeks far more than the $75,000 minimum for diversity jurisdiction.
            5            7.      This Court has personal jurisdiction over Angel Oak in that Angel Oak
            6   conducts business in this judicial district and three of the five mortgage loans at issue
            7   relate to residential real property in California.
            8            8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a
            9   substantial part of the events giving rise to the causes of action occurred in this
          10    judicial district.
          11                       FACTS COMMON TO ALL CLAIMS FOR RELIEF
          12             9.      On or about May 30, 2019, Angel Oak and Priority Financial entered into
          13    the LPA. Pursuant to the LPA, Angel Oak agreed to purchase certain home mortgages
          14    from Priority Financial.
          15             10.     Section 6.01 of the LPA, captioned, “Closing,” provides, in relevant part:
          16                     Each closing shall be subject to each of the following
          17                     conditions:
          18

          19                     (a) No breach or default exists under this Agreement;
          20                     (b) The Purchaser and the Seller shall have received, or the
          21                     Purchaser's and the Seller's attorneys shall have received in
          22                     escrow, all Closing Documents, duly executed
          23                     (c) The Seller shall not have experienced any Material
          24                     Adverse Change. For the purposes of this Section 6.01,
          25                     "Material Adverse Change" shall mean, (i) a material
          26                     adverse change in, or a material adverse effect upon, the
          27                     operations, business, properties, condition (financial or
          28


                                                                 4
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 5 of 20 Page ID #:5



            1                    otherwise) or prospects of the Seller; (ii) a material
            2                    impairment of the ability of the Seller to perform under this
            3                    Agreement or any related agreements (the "Operative
            4                    Agreements"); or (iii) a material adverse effect upon the
            5                    legality, validity, binding effect or enforceability of any
            6                    Operative Agreement against the Seller; and
            7                    (d) All other terms and conditions of this Agreement shall
            8                    have been complied with.
            9

          10                     Subject to the foregoing conditions, the Purchaser shall
          11                     pay to the Seller on the applicable Closing Date, the
          12                     Purchase Price for the Mortgage Loans in the related
          13                     Mortgage Loan Package pursuant to Section 3.01 of this
          14                     Agreement, and the Seller shall deliver the Mortgage Loans
          15                     to the Purchaser. (Emphasis added.)
          16

          17             11.     Angel Oak also issued Priority Financial a copy of its Seller Guide,
          18    which lists procedures for correspondents, like Priority Financial, to sell mortgage
          19    loans to Angel Oak. Section 9 of the Seller Guide, entitled “Non-Delegated
          20    Correspondent Lending” describes the relationship between Priority Financial and
          21    Angel Oak with respect to the five (5) mortgage loans at issue in this action from the
          22    inception of underwriting through Priority Financial’s funding of the mortgage loan
          23    and submission for Purchase Review. In addition, pursuant to Section 5 of the Seller
          24    Guide, entitled “Loan Funding,” once the Mortgage File has been submitted for
          25    Purchase Review, Angel Oak commits to schedule a Purchase Review, and, if it does
          26    not find discrepancies, then Angel Oak commits to funding the purchase.
          27             12.     Over the course of the first nine (9) months of the term of the LPA,
          28    Angel Oak purchased numerous home mortgages from Priority Financial, with a total

                                                                 5
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 6 of 20 Page ID #:6



            1   face value of more than $26 million. During that nine (9) month period, Angel Oak
            2   and Priority Financial established a course of dealing, which was consistent with the
            3   LPA and the Seller Guide.
            4            13.     In the parties’ course of dealing, and as is set forth in the LPA and the
            5   Seller Guide, Angel Oak required Priority Financial to engage in, and complete, a
            6   rigorous underwriting process prior to funding a loan. Until March 2020, once a loan
            7   Cleared Conditions (meaning that Angel Oak issued a Conditional Approval form that
            8   did not include any items under the section entitled Client to Provide) and Priority
            9   Financial lent the funds to its customer, Angel Oak purchased all such loans from
          10    Priority Financial at the previously agreed price, without exception. This included
          11    instances when prevailing market interest rates increased materially from the time of
          12    the interest rate lock to the closing, which supports Priority Financial’s position that
          13    Angel Oak assumed the risk of deteriorating economic circumstances.
          14             14.     In the case of the five (5) mortgage loans at issue, Priority Financial
          15    followed all the normal procedures. Section 9 of the Seller Guide (referenced above),
          16    has six subsections, labeled 9.1 through 9.6, each corresponding to a step in the loan
          17    approval and funding process. Priority Financial completed 9.1 (Submitting Loans for
          18    Review), 9.2 (Conditional Approval), and 9.3 (Clearing Conditions). Subsections 9.4
          19    (State Eligibility) and 9.5 (Scenario & Guideline Exceptions) were not applicable. As
          20    such, Priority Financial had performed all obligations required to arrive at Subsection
          21    9.6 (Submitting for Purchase). Priority Financial then submitted the Mortgage Files to
          22    Angel Oak for purchase review in accordance with Subsection 9.6.
          23             15.     Next, pursuant to Section 5 of the Seller Guide, entitled “Loan Funding,”
          24    Angel Oak was obligated to schedule a Purchase Review. To date, Angel Oak has
          25    never identified any material differences found from the Angel Oak underwriting
          26    approval and the closed loan submission. As such, the next step in the process –
          27    according to Angel Oak’s own Seller Guide – is that Correspondent Lenders [here,
          28    Priority Financial] will receive an email notification to include the Funding

                                                                 6
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 7 of 20 Page ID #:7



            1   Schedule/Purchase Advice for execution. Then, “[u]pon receipt of the executed
            2   Purchase Advice, Angel Oak will wire funds to the Correspondent Lender . . . .”
            3   (Seller Guide, Section 5.3 at 7 (emphasis added). In sum, Angel Oak had no
            4   discretion to reject the five (5) mortgage loans that Priority Financial submitted for
            5   purchase because Priority Financial completed the entire prescribed process.
            6            16.     In March 2020, after the COVID-19 pandemic impacted mortgage
            7   markets, Angel Oak abruptly changed this course of dealing by refusing to purchase
            8   five (5) loans that Priority Financial funded in March 2020 (after receiving
            9   Conditional Approval forms with no items in the “Client to Provide” section). The
          10    following chart summarizes the five loans at issue that Angel Oak has failed to
          11    purchase:
          12    Borrower Angel Oak                  Amount    Date       Date of       Total    Amount
          13    1
                                Loan Number of Loan           Loan       Conditional   Price    Due
          14                                                  Funded     Underwritin
          15                                                             g Approval
          16    Client 1        99200213928 $2,640,00         3/2/2020   2/28/2020     102.50   $2,706,00
          17                    9                   0                                  0        0
          18    Client 2        99200113744 $1,232,00         3/9/2020   3/6/2020      101.50   $1,250,48
          19                    7                   0                                  0        0
          20    Client 3        99200213984 $2,500,00         3/9/2020   Note 2        102.50   $2,562,50
          21                    7                   0                                  0        0
          22    Client 4        99200213942 $552,000          3/16/202   3/5/2020      103.00   $568,560
          23                    7                             0                        0
          24    Client 5        99200213981 $1,314,00         3/19/202   3/9/3030      103.00   $1,353,42
          25                    4                   0         0                        0        0
          26

          27    1
                    The names of the Borrowers are not listed here to protect their privacy.
          28    2
                 Priority Financial underwrote this loan in Hawaii at Angel Oak’s request after Angel
                Oak’s Pre-Purchase Review.
                                                                  7
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 8 of 20 Page ID #:8



            1            17.     As to each of these loans, an Angel Oak representative informed Priority
            2   Financial that the loan Cleared Conditions prior to Priority Financial closing the loan.
            3   In other words, the steps from Section 9.1 through 9.3 of the Seller Guide took place
            4   (and, as set forth above, Sections 9.4 and 9.5 are inapplicable). Priority Financial then
            5   submitted the loan for Purchase Review in accordance with Section 9.6, but, as set
            6   forth below, Angel Oak failed to perform its obligations thereafter.
            7            18.     On March 25, 2020, at 2:58 p.m., Brent Houston (of Priority Financial’s
            8   affiliate AltLoan) wrote to Mike Fierman and two other Angel Oak representatives to
            9   respond to a message that Angel Oak had stopped funding loans. Mr. Houston stated,
          10    in relevant part: “Per our earlier message, please advise us on where we are regarding
          11    those loans previously CTC [clear to close],3 funded and delivered to your group. We
          12    have other investors still honoring locked, funded and delivered loans. Your group had
          13    previously committed to honor all locks with CTC'ed and funded on our warehouse
          14    line.” (Emphasis added). Mr. Fierman responded, “Confirmed. They are not doing
          15    any non [Qualified Mortgages].” Notably, Mr. Fierman did not deny the fact that his
          16    team had provided assurances that Angel Oak would purchase locked, funded and
          17    delivered loans. Priority Financial’s CEO Marc Shenkman then responded to the same
          18    e-mail chain, “Thank you for confirming that. I really want to know if you intend to
          19    purchase the loans on our warehouse line. We are willing to work with you but at this
          20    point we have no guidance or communication about your intentions. Right now we
          21    have 5 loans totaling $8,238,000 that are sitting on our warehouse line. All of these
          22    loans were given a clear to close prior to us funding.” Once again, Mr. Fierman did
          23    not deny the allegation that the loans were “given a clear to close” or that his group
          24    had “committed to honor all locks with CTC’d and funded.” Instead, Mr. Fierman
          25    referred only to changed circumstances that supposedly excused Angel Oak’s failure
          26    to perform, stating, in relevant part, “If I can survive this week I will do my best to
          27

          28
                3
                 The term “clear to close” is term of general industry applicability that, for purposes
                of the communication referenced above, is equivalent to the term Clearing Conditions
                in the Seller Guide.
                                                                 8
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 9 of 20 Page ID #:9



            1   work with you. As you know, the market has collapsed virtually over night.” This
            2   correspondence all confirms that Angel Oak has broken its promises and breached the
            3   LPA.
            4            19.     Based on the LPA, industry norms, and the parties’ course of dealing,
            5   Angel Oak’s representations set forth above that the mortgage loans “Cleared
            6   Conditions” signified that Angel Oak would purchase each of the five (5) mortgages
            7   at issue at the previously agreed price upon Priority Financial funding each loan and
            8   upon receipt of the appropriate executed paperwork, assuming there were no
            9   discrepancies (which there were not). More specifically, Angel Oak had no discretion
          10    to reject the loan because Priority Financial was delivering funded loans on a non-
          11    delegated basis, and Angel Oak therefore had the sole discretion to approve to
          12    disapprove the credit risk prior to Priority Financial funding the loan. Mortgage
          13    lenders like Priority Financial choose non-delegated lender and therefore pay a higher
          14    delivery fee and obtain worse pricing specifically for the purpose of eliminating loan
          15    sale risk. Angel Oak is falsely treating the relationship as one involving a delegated
          16    lender, which is not applicable.
          17             20.     Despite the foregoing contractual obligations and material
          18    representations, Angel Oak has failed to purchase five mortgage loans, totaling
          19    $8,238,000, that Priority Financial originated, that Angel Oak cleared to close, and
          20    that Priority Financial funded pursuant to the LPA. Here, the Purchase Price for the
          21    five (5) home mortgages at issue collectively totals to $8,440,960.
          22             21.     Angel Oak informed Priority Financial of this decision on or about
          23    March 23, 2020, which was weeks after Angel Oak completed Clearing Conditions
          24    and weeks after Priority Financial funded the loans. Angel Oak’s position at the time
          25    was that it would not purchase the five (5) home mortgages at issue because of the
          26    change in economic circumstances caused by the COVID-19 pandemic.
          27             22.     Angel Oak has never taken the position that the Mortgage File for any of
          28    the five (5) loans in dispute was defective in any way.

                                                                 9
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 10 of 20 Page ID #:10



            1            23.     In refusing to purchase the five (5) home mortgages at issue, Angel Oak
            2    cited Section 2.01 of the LPA captioned “Loan Sale.” That section provides, in part:
            3    “The Seller agrees to sell and the Purchaser agrees to purchase on each Closing Date
            4    pursuant to this Agreement the Mortgage Loan(s) being sold by Seller as listed on
            5    each Assignment and Conveyance Agreement.”
            6            24.     As an initial matter, the Assignment and Conveyance Agreement is not
            7    discussed in Angel Oak’s own Seller Guide, revealing that its issuance is not a
            8    required step in the process.
            9            25.     Even more important, Angel Oak’s excuse twists the meaning of the LPA
          10     when it suggests that Angel Oak could not incur liability for failure to purchase a
          11     Mortgage Loan merely because the Mortgage Loan was not listed on the Assignment
          12     and Conveyance Agreement. Importantly, Section 6.01 of the LPA, captioned
          13     “Closing,” lists the conditions for closing, and does not list delivery of an Assignment
          14     and Conveyance Agreement as one of the conditions. Prior to listing those closing
          15     conditions, Section 6.01 of the LPA merely states that the Closing shall take place on
          16     the Closing Date listed in the Assignment and Conveyance Agreement. In other
          17     words, the LPA recognizes that the Assignment and Conveyance Agreement is a mere
          18     formality, not a document that is essential to the existence of an agreement by Angel
          19     Oak to purchase a Mortgage Loan. The Assignment and Conveyance Agreement is a
          20     boilerplate document that Angel Oak prepares to incorporate information from the
          21     Mortgage File and the previously-agreed price. The Assignment and Conveyance
          22     Agreement has to be issued after the loan funds only because it sets the precise
          23     purchase price that includes per diem interest (which cannot be known until the loan
          24     has funded), not because it reflects any new developments or negotiations from the
          25     underwriting process.
          26             26.     Despite this straightforward process, Angel Oak is now contending that it
          27     has no obligation to purchase the five (5) home mortgages at issue because Angel Oak
          28     chose not to issue an Assignment and Conveyance Agreement for any of those

                                                                10
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 11 of 20 Page ID #:11



            1    mortgages. In that twisted version, Angel Oak would be able to avoid purchasing a
            2    mortgage that it rigorously underwrote and agreed to purchase at a previously-set
            3    price simply because Angel Oak chose not to issue boilerplate paperwork for Priority
            4    Financial to execute.
            5            27.     Simply put, the LPA does not provide Angel Oak with any discretion to
            6    accept or reject a loan once Angel Oak completes Clearing Conditions for the loan to
            7    close and Priority Financial provides the required documentation relating to its loan to
            8    the Borrower. Further, in the case of each of the five loans at issue, Angel Oak did, in
            9    fact, clear conditions for the loan to close, and Priority Financial did, in fact, fund the
          10     loan in reliance thereon, and Priority Financial did, in fact, provide the required
          11     documentation to Angel Oak.
          12             28.     Priority Financial tapped its warehouse line of credit to fund the five (5)
          13     home mortgage loans at issue. This line of credit requires Priority Financial to repay
          14     the amounts it borrowed within 45 days. To satisfy its commitment to its warehouse
          15     lender, and solely as a result of Angel Oak’s unlawful refusal to purchase the five (5)
          16     home mortgage loans at issue, Priority Financial likely will be forced to sell these
          17     home mortgages at prevailing market rates, which almost certainly will entail a
          18     substantial discount to the purchase price set forth in the Lock Commitment.
          19             29.     In addition, as a direct and proximate result of Angel Oak’s conduct,
          20     Priority Financial is informed and believes, and thereon alleges, that, Priority
          21     Financial will suffer harm to its credit, including its reputation with the lender on its
          22     warehouse line of credit, due to the illiquidity of the mortgages Angel Oak is refusing
          23     to purchase and Priority Financial’s resulting inability to repay its lender according to
          24     the terms of its warehouse line of credit. Such damages were foreseeable, are traced
          25     solely to the breach of the contract and/or are capable of exact computation, and are
          26     independent of any collateral enterprise entered into in contemplation of the contract.
          27

          28


                                                                11
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 12 of 20 Page ID #:12



            1                                                COUNT I
            2                                        BREACH OF CONTRACT
            3                                  (Against Angel Oak and DOES 1-10)
            4                    30.     Plaintiff realleges and incorporates herein by reference paragraphs
            5    through 29 as though fully set forth herein.
            6            31.     Angel Oak and Priority Financial entered into the LPA. Section 6.01 of
            7    the LPA obligated Angel Oak to pay Priority Financial the Purchase Price for each
            8    mortgage loan upon the satisfaction of the Closing Conditions.
            9            32.     Priority Financial performed all its obligations under the LPA, except to
          10     the extent such obligations were excused by Angel Oak’s prior breaches. Priority
          11     Financial also completed all the steps set forth in the Seller Guide to trigger a
          12     Purchase Review, and, ultimately, to require Angel Oak’s purchase of the five (5)
          13     mortgage loans at issue.
          14             33.     All of the Closing Conditions set forth in Section 6.01 of the LPA
          15     occurred as to each of the five (5) home mortgages at issue, except to the extent
          16     excused.
          17             34.     Moreover, during the nine (9) months that the LPA has been in effect,
          18     Angel Oak has purchased numerous Priority Financial-originated mortgages, which
          19     have a total face value of more than $26 million. In each and every transaction, Angel
          20     Oak took the same steps leading to the closing. The course of conduct between the
          21     parties, as well as the industry norms set forth above, confirmed Angel Oak’s
          22     contractual obligation to purchase loans that Priority Financial funded after receiving
          23     a Conditional Approval form that did not include any items under the “Client to
          24     Provide” section, assuming Priority Financial closed the loan and submitted final
          25     documentation thereof without any discrepancies. All those events occurred.
          26             35.     Angel Oak breached its obligation in Section 6.01 of the LPA to purchase
          27     each of the five (5) home mortgages at issue.
          28


                                                                12
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 13 of 20 Page ID #:13



            1            36.     As a direct and proximate result of Angel Oak breaches, Priority
            2    Financial has suffered damages in the amount of the agreed-upon purchase price for
            3    the five (5) home mortgages at issue (which totals $8,440,960), less any amounts that
            4    Priority Financial ultimately is able to recover through its efforts to mitigate damages
            5    by selling the mortgages at prevailing market rates.
            6            37.     In addition, as a direct and proximate result of Angel Oak’s breaches,
            7    Priority Financial is informed and believes, and thereon alleges, that, as a result of
            8    Angel Oak’s breaches, Priority Financial will suffer harm to its credit, including,
            9    without limitation, its reputation with the lender on its warehouse line of credit, due to
          10     the illiquidity of the mortgages Angel Oak is refusing to purchase and Priority
          11     Financial’s resulting inability to repay its lender according to the terms of its
          12     warehouse line of credit. Such damages were foreseeable, are traced solely to the
          13     breach of the contract and/or are capable of exact computation, and are independent of
          14     any collateral enterprise entered into in contemplation of the contract.
          15                                                 COUNT II
          16                                         PROMISSORY ESTOPPEL
          17                                   (Against Angel Oak and DOES 1-10)
          18             38.     Plaintiff realleges and incorporates herein by reference paragraphs
          19     through 37 as though fully set forth herein.
          20             39.     Pursuant to the LPA, Angel Oak issued a Conditional Approval to
          21     Priority Financial as to each of the five (5) mortgage loans at issue, and none of those
          22     forms had any items under the “Client to Provide” section. According to industry
          23     norms and the parties’ course of dealing, that Conditional Approval clearly meant that
          24     Angel Oak was committing to purchase the associated home mortgages once Priority
          25     Financial closed the loans and submitted the associated paperwork, assuming there
          26     were no discrepancies.
          27             40.     Priority Financial foreseeably, reasonably, and detrimentally relied on
          28     Angel Oak’s false representations (i.e. the representations contained in the Conditional

                                                                13
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 14 of 20 Page ID #:14



            1    Approvals for each the five (5) mortgage loans at issue that no “Client to Provide”
            2    conditions remained and the representations in the Seller Guide that Angel Oak
            3    therefore would purchase the mortgage loans by funding the five (5) home mortgage
            4    loans at issue, subject to Priority Financial submitting the required paperwork without
            5    any discrepancies).4
            6            41.     As a direct and proximate result of Angel Oak conduct, Priority Financial
            7    has suffered damages in the amount of the agreed-upon purchase price for the five (5)
            8    home mortgages at issue (which totals $8,440,960), less any amounts that Priority
            9    Financial ultimately is able to recover through its efforts to mitigate damages by
          10     selling the mortgages at prevailing market rates.
          11             42.     In addition, as a direct and proximate result of Angel Oak’s conduct,
          12     Priority Financial is informed and believes, and thereon alleges, that, as a result of
          13     Angel Oak’s breaches, Priority Financial will suffer harm to its credit, including,
          14     without limitation, its reputation with the lender on its warehouse line of credit, due to
          15     the illiquidity of the mortgages Angel Oak is refusing to purchase and Priority
          16     Financial’s resulting inability to repay its lender according to the terms of its
          17     warehouse line of credit. Such damages were foreseeable, are traced solely to the
          18     breach of the contract and/or are capable of exact computation, and are independent of
          19     any collateral enterprise entered into in contemplation of the contract.
          20                                                 COUNT III
          21            BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
          22                                   (Against Angel Oak and DOES 1-10)
          23             43.     Plaintiff realleges and incorporates herein by reference paragraphs
          24     through 42 as though fully set forth herein.
          25             44.     Angel Oak and Priority Financial entered into the LPA.
          26

          27     4
                   Such reliance is reasonable because, among other reasons, Angel Oak and Priority
          28
                 Financial had developed a relationship of trust over the course of conducting tens of
                 millions of dollars in business during their 9-month relationship that included more
                 than $26 million in transactions.
                                                                14
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 15 of 20 Page ID #:15



            1            45.     The LPA includes an implied covenant of good faith and fair dealing that
            2    obligates Angel Oak to act in good faith and deal fairly with Priority Financial. Angel
            3    Oak also is required to refrain from taking any deliberate act that would deprive
            4    Priority Financial of the benefits of the LPA. In particular, here, there was an
            5    agreement by Angel Oak not to purposefully refrain from issuing an Assignment and
            6    Conveyance Agreement setting forth the previously agreed terms for the purchase of
            7    the five (5) home mortgages at issue once Angel Oak completed Clearing Conditions
            8    and once Priority Financial closed those loans in reliance thereon. This covenant of
            9    good faith is based on the agreed-upon sharing of risk between the parties to the LPA,
          10     namely that Angel Oak would assume the risk of a deterioration in economic
          11     circumstances after a loan was properly funded, rather than force Priority Financial to
          12     endure such losses by blaming an external factor that was not caused, or even
          13     reasonably anticipated, by Priority Financial.
          14             46.     Priority Financial performed all its obligations under the LPA, except to
          15     the extent such obligations were excused by Angel Oak’s prior breaches.
          16             47.     All of the Closing Conditions set forth in Section 6.01 of the LPA
          17     occurred as to each of the five (5) home mortgages at issue, except to the extent Angel
          18     Oak purposefully and wrongfully prevented such conditions from occurring.
          19             48.     Angel Oak breached its obligation to issue the Assignment and
          20     Conveyance Agreement as to each of the loans and to purchase each of the loans.
          21             49.     As a direct and proximate result of Angel Oak’s breaches, Priority
          22     Financial has suffered damages in the amount of the agreed-upon purchase price for
          23     the five (5) home mortgages at issue (which totals $8,440,960), less any amounts that
          24     Priority Financial ultimately is able to recover through its efforts to mitigate damages
          25     by selling the mortgages at prevailing market rates.
          26             50.     In addition, as a direct and proximate result of Angel Oak’s breaches,
          27     Priority Financial is informed and believes, and thereon alleges, that, as a result of
          28     Angel Oak’s breaches, Priority Financial will suffer harm to its credit, including its

                                                                15
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 16 of 20 Page ID #:16



            1    reputation with the lender on its warehouse line of credit, due to the illiquidity of the
            2    mortgages Angel Oak is refusing to purchase and Priority Financial’s resulting
            3    inability to repay its lender according to the terms of its warehouse line of credit.
            4    Such damages were foreseeable, are traced solely to the breach of the contract and/or
            5    are capable of exact computation, and are independent of any collateral enterprise
            6    entered into in contemplation of the contract.
            7                                                COUNT IV
            8                              INTENTIONAL MISREPRESENTATION
            9                                  (Against Angel Oak and DOES 1-10)
          10             51.     Plaintiff realleges and incorporates herein by reference paragraphs
          11     through 50 as though fully set forth herein.
          12             52.     Angel Oak issued the five (5) Conditional Approval forms with no items
          13     in the “Client to Provide” section as set forth above.
          14             53.     The clear and unambiguous meaning of the issuance of those forms,
          15     according to industry norms and the parties’ course of dealing, was that Angel Oak
          16     would purchase the five (5) home mortgages once Priority Financial funded the loans
          17     and submitted the required paperwork. In other words, these forms constituted
          18     representations, for each the five (5) mortgage loans at issue, that no “Client to
          19     Provide” conditions remained. Accordingly, pursuant to the terms of the Seller Guide,
          20     Angel Oak therefore was representing that it would purchase the mortgage loans by
          21     funding the five (5) home mortgage loans at issue, subject to Priority Financial
          22     submitting the required paperwork without any discrepancies.
          23             54.     Priority Financial is informed and believes, and thereon alleges, that
          24     Angel Oak’s representations were false when made because Angel Oak always
          25     intended to cut and run if economic circumstances deteriorated prior to the time Angel
          26     Oak was scheduled to transfer the funds to purchase these five (5) home mortgages.
          27     Priority Financial is informed and believes, and thereon alleges, that Angel Oak
          28


                                                                16
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 17 of 20 Page ID #:17



            1    intended for Priority Financial to rely on these representations by funding the five (5)
            2    home mortgage loans at issue.
            3            55.     Priority Financial reasonably and detrimentally relied on Angel Oak’s
            4    false representation by funding the five (5) home mortgage loans at issue.
            5            56.     As a direct and proximate result of Angel Oak’s misrepresentations,
            6    Priority Financial has suffered damages in the amount of the agreed-upon purchase
            7    price for the five (5) home mortgages at issue (which totals $8,440,960), less any
            8    amounts that Priority Financial ultimately is able to recover through its efforts to
            9    mitigate damages by selling the mortgages at prevailing market rates.
          10             57.     In addition, as a direct and proximate result of Angel Oak’s
          11     misrepresentations, Priority Financial is informed and believes, and thereon alleges,
          12     that, as a result of Angel Oak’s breaches, Priority Financial will suffer harm to its
          13     credit, including its reputation with the lender on its warehouse line of credit, due to
          14     the illiquidity of the mortgages Angel Oak is refusing to purchase and Priority
          15     Financial’s resulting inability to repay its lender according to the terms of its
          16     warehouse line of credit. Such damages were foreseeable, are traced solely to the
          17     breach of the contract and/or are capable of exact computation, and are independent of
          18     any collateral enterprise entered into in contemplation of the contract.
          19             58.     Moreover, in committing the foregoing conduct, Angel Oak acted with
          20     malice, oppression, or fraud, and in conscious disregard for the rights of Priority
          21     Financial, and with a specific intent to cause harm, thereby subjecting Angel Oak to
          22     an award of punitive damages in an amount sufficient to deter such conduct in the
          23     future.
          24                                                 COUNT V
          25                                NEGLIGENT MISREPRESENTATION
          26                                   (Against Angel Oak and DOES 1-10)
          27             59.     Plaintiff realleges and incorporates herein by reference paragraphs
          28     through 58 as though fully set forth herein.

                                                                17
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 18 of 20 Page ID #:18



            1            60.     Angel Oak issued the five (5) Conditional Approval forms with no items
            2    in the “Client to Provide” section as set forth above.
            3            61.     The clear and unambiguous meaning of the issuance of those forms,
            4    according to industry norms and the parties’ course of dealing, was that Angel Oak
            5    would purchase the five (5) home mortgages once Priority Financial funded the loans
            6    and submitted the required paperwork. In other words, these forms constituted
            7    representations, for each the five (5) mortgage loans at issue, that no “Client to
            8    Provide” conditions remained. Accordingly, pursuant to the terms of the Seller Guide,
            9    Angel Oak therefore was representing that it would purchase the mortgage loans by
          10     funding the five (5) home mortgage loans at issue, subject to Priority Financial
          11     submitting the required paperwork without any discrepancies
          12             62.     In the event that Angel Oak’s representations were not false when made,
          13     then, in the alternative, Angel Oak’s representations were negligent because Angel
          14     Oak should have known that it would refuse to purchase the home mortgages after-
          15     the-fact, in the event economic circumstances deteriorated.
          16             63.     Priority Financial is informed and believes, and thereon alleges, that
          17     Angel Oak intended for Priority Financial to rely on these representations by funding
          18     the five (5) home mortgage loans at issue.
          19             64.     Priority Financial reasonably and detrimentally relied on Angel Oak’s
          20     false representation by` funding the five (5) home mortgage loans at issue.
          21             65.     As a direct and proximate result of Angel Oak’s misrepresentations,
          22     Priority Financial has suffered damages in the amount of the agreed-upon purchase
          23     price for the five (5) home mortgages at issue (which totals $8,440,960), less any
          24     amounts that Priority Financial ultimately is able to recover through its efforts to
          25     mitigate damages by selling the mortgages at prevailing market rates.
          26             66.     In addition, as a direct and proximate result of Angel Oak’s
          27     misrepresentations, Priority Financial is informed and believes, and thereon alleges,
          28     that Priority Financial will suffer harm to its credit, including its reputation with the

                                                                18
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 19 of 20 Page ID #:19



            1    lender on its warehouse line of credit, due to the illiquidity of the mortgages Angel
            2    Oak is refusing to purchase and Priority Financial’s resulting inability to repay its
            3    lender according to the terms of its warehouse line of credit. Such damages were
            4    foreseeable, are traced solely to the breach of the contract and/or are capable of exact
            5    computation, and are independent of any collateral enterprise entered into in
            6    contemplation of the contract.
            7                                           PRAYER FOR RELIEF
            8    WHEREFORE, Priority Financial prays for judgment in its favor and against Angel
            9    Oak and the Doe Defendants, and each of them, as follows:
          10             1.      For compensatory damages in the amount of $8,440,960, less any
          11                     amounts that Priority Financial ultimately is able to recover through its
          12                     efforts to mitigate damages by selling the mortgages at prevailing market
          13                     rates;
          14             2.      For consequential damages in an amount subject to proof at trial based on
          15                     harm to Priority Financial’s credit resulting from Priority Financial’s
          16                     inability to timely repay amounts due on its warehouse line of credit;
          17             3.      For punitive damages;
          18             4.      For costs of suit;
          19             5.      For attorneys’ fees to the extent available pursuant to statute;
          20             6.      For prejudgment interest at the legal rate; and
          21             7.      For any such other and further relief as the Court may deem just and
          22                     appropriate.
          23

          24     DATED: April 30, 2020                               FREEDMAN + TAITELMAN, LLP
          25

          26                                                         By:______________________________
                                                                        Michael A. Taitelman
          27                                                            Steven B.F. Stiglitz
                                                                     Attorneys for Plaintiff
          28                                                         BM Real Estate Services, Inc. dba
                                                                     Priority Financial Network
                                                                19
                                                             COMPLAINT
DocuSign Envelope ID: C30758E3-884D-4A65-A516-476DD3ECDC07
                Case 2:20-cv-03974-KS Document 1 Filed 04/30/20 Page 20 of 20 Page ID #:20



            1                                      DEMAND FOR JURY TRIAL
            2            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff BM Real
            3    Estate Services, Inc. dba Priority Financial Network hereby demands a jury trial of all
            4    issues in this action that are triable of right by a jury.
            5

            6    DATED: April 30, 2020                               FREEDMAN + TAITELMAN, LLP
            7

            8                                                        By:______________________________
                                                                        Michael A. Taitelman
            9                                                           Steven B.F. Stiglitz
          10
                                                                     Attorneys for Plaintiff
                                                                     BM Real Estate Services, Inc. dba
          11                                                         Priority Financial Network
          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28


                                                                20
                                                             COMPLAINT
